Stover, J.
(dissenting)-: ■ I dissent.
The agreement of April 6, 1900, was a mere option, and plaintiff’s assignor was bound to exercise it within two years unless Renewed. There is no claim that it was ever renewed,. but an attempt. is made to prove a waiver. I do. not think the evidence shows anything more than an attempt to make a new arrangement for the purchase of the farm. Until plaintiff’s assignor had given notice that he intended, to take the farm under the agreement he *105was not entitled to the statement of account, for it was only in the event of his becoming the purchaser that he had any interest in the amount that had been expended, and defendant was not bound to give him the account until he had given notice of his intention to exercise his option. But, beyond all this, defendant did give him a statement, and the fact that it was not satisfactory did not extend the time to exercise the option.
Plaintiffs assignor seems to have acted upon the theory that he was entitled to know how much the net income of the farm was before he exercised his option. I think he was wrong in thus interpreting the contract. It does not appear that he performed on his part, and I do not think defendant was in default.
I think the judgment should be affirmed.
Judgment reversed and new trial ordered, with costs to the appellant to abide event, upon questions of law and fact.